Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 16-34 remain pending in the application in response to the applicant’s amendments to the rejections previously set forth in the Non-Final Office Action mailed April 8, 2022.

Response to Arguments
Applicant’s arguments, see pg. 9, filed June 24, 2022, with respect to the rejection of claims 16, 20-21, 25, 29, and 31-34 under 35 U.S.C. 103 (Kinicki in view of Takahashi) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Berger, as shown below. 
For claim 30, the applicant also argues that “Kinicki only stores preset values for her soft adjustment knob control functions, which do not include display and workflow settings such as image size, depth, focal point, and image zoom.” (see pg. 10, para. 2), and the examiner agrees. Therefore, the rejection is withdrawn. However, the claim is rejected using Uchibori, as shown below. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 33 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claim 33, the limitation “individual settings” is indefinite. It is unclear if the individual settings are the same as the display and workflow settings or the same as the TSP mode settings. For the purpose of advancing prosecution, the examiner assumes the individual settings are the same as the display and workflow settings. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claims 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kinicki et al. (US 5315999 A, published May 31, 1994) in view of Berger et al. (US 20160338676 A1, published November 24, 2016), hereinafter referred to as Kinicki and Berger, respectively. 
Regarding claim 16, Kinicki teaches an ultrasound system (Fig. 1, ultrasound imaging system), the system comprising 
at least one processor (see col. 4, lines 10-14 — “A system controller 16 provides overall control of the system. The system controller 16 performs timing and control functions and may include a microprocessor, such as an Intel 68020, and associated memory.” Where the processor is a microprocessor) and 
at least one memory in communication with the processor, the memory storing instructions (see col. 4, lines 10-14 — “A system controller 16 provides overall control of the system. The system controller 16 performs timing and control functions and may include a microprocessor, such as an Intel 68020, and associated memory.” Where the microprocessor has an associated memory), when executed by the processor, cause the processor to: 
receive beamformed ultrasound signals (see col. 3, lines 58-64 — “The transducer elements convert the received ultrasound energy to electrical signals which are supplied to a receive beam former. The delayed signals from each transducer element are summed by the beamformer to provide a scanner signal that is a representation of the reflected energy level along a given scan line.”); 
receive at least one user input, via a user interface (Fig. 2, control panel 20), 
 for control of a plurality of tissue-specific preset (TSP) settings, each being specific to a tissue of a person being imaged (Fig. 1, ultrasound imaging system; Fig. 3A; see col. 5, lines 16-18, 38-44 — “The adjustment knobs 42a42e and 44a-44e may be used to vary different imaging parameters in different operating modes...When the preset function is selected, a region 62 of touch panel 38 includes display keys for user selection of exam type. In a preferred embodiment, cardiac, vascular and obstetric exam types are available. When the preset function is selected, a region 64 of touch panel 38 includes display keys for user selection of various preset modes within the selected exam type.” Where the TSP settings are equated to the preset exam settings of cardiac, vascular, and obstetric exam types), and 
for control of one or more non-TSP settings (Fig. 2; see col. 4, lines 21-24 — “Soft adjustment knobs 42a, 42b, 42c, 42d, 42e and 44a, 44b, 44c, 44d, 44e, gain control 46, depth control 48, lateral gain control (LGC) 50 and time gain control (TGC) 52.” Where the non-TSP settings can be equated to gain, depth, lateral gain, and time gain control settings). 
Kinicki does not explicitly teach: 
generate B-mode and Doppler images from the beamformed ultrasound signals; and 
adjust, in response to the user input, the TSP from a first mode to a second mode while maintaining the non-TSP settings.
Whereas, Berger, in the same field of endeavor, teaches 
generate B-mode and Doppler images from the beamformed ultrasound signals (see para. 0206 – “…in Fig. 12 in which a laptop computer 450, having a flat panel display and a standard keyboard, has been programmed to perform scan conversion, doppler processing etc. on a beam formed representation of the region of interest…”); and 
adjust, in response to the user input, the TSP from a first mode to a second mode while maintaining the non-TSP settings (see para. 0013 – “…the use of dedicated controls [non-TSP] that the user can employ to perform specific tasks during a patient study…These controls provide…scale or depth control to provide a zoom feature and for selection of focal zones.”; see para. 0436-0437 – “Examination types [TSP] in preferred embodiments are considered presets that contain standard image control settings…The image setting controls that are optimized for each examination type using the image quality graphical user interface includes…” so the TSP settings change for each examination type when selected by the user, and the non-TSP settings can be maintained for each examination type). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the processor, as disclosed in Kinicki, by the processor generate B-mode and Doppler images from the beamformed ultrasound signals, and adjust, in response to the user input, the sub-preset conditions from a first mode to a second mode while maintaining the mother imaging mode, as disclosed in Berger. One of ordinary skill in the art would have been motivated to make this modification in order for the user to view different tissue types in the same imaging mode.
Furthermore, regarding claim 17, Kinicki further teaches wherein the non-TSP settings comprise display and workflow settings (Fig. 2; see col. 4, lines 21-24 — “...soft adjustment knobs 42a, 42b, 42c, 42d, 42e and 44a, 44b, 44c, 44d, 44e, gain control 46, depth control 48, lateral gain control (LGC) 50 and time gain control (TGC) 52.” Where the non-TSP settings can be equated to gain, depth, lateral gain, and time gain control settings). 
Furthermore, regarding claim 18, Kinicki further teaches wherein the display and workflow settings comprise one or more of image size, depth, focal point, and image zoom (Fig. 2, depth control 48).
Furthermore, regarding claim 19, Berger further teaches wherein the TSP settings further comprise one or more of settings for flow velocity range, color persistence, color write priority, color gain, transmit power, colorflow, dynamic range, and grayscale mapping (see para. 0438 – “…the image setting controls that are optimized for each examination type using the Color Doppler (CD) graphical user interface include…color gain, priority, persistence…”). 
The motivation for claim 19 was shown previously in claim 16. 

Claims 20-29 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Kinicki in view of Takahashi and Berger. 
Regarding claim 20, Kinicki teaches an ultrasound imaging system operable in different tissue specific modes of operation (Fig. 1, ultrasound imaging system; Fig. 3A; see col. 5, lines 38-44 — “When the preset function is selected, a region 62 of touch panel 38 includes display keys for user selection of exam type. In a preferred embodiment, cardiac, vascular and obstetric exam types are available. When the preset function is selected, a region 64 of touch panel 38 includes display keys for user selection of various preset modes within the selected exam type.”) comprising: 
a beamformer adapted to receive ultrasound image signals and produce coherent echo signals (see col. 3, lines 58-64 — “The transducer elements convert the received ultrasound energy to electrical signals which are supplied to a receive beam former. The delayed signals from each transducer element are summed by the beamformer to provide a scanner signal that is a representation of the reflected energy level along a given scan line.”); 
a user interface that in response to user inputs is adapted to control operation of the ultrasound imaging system and which is further adapted to control display and workflow settings of the system (Fig. 3A; see col. 5, lines 38-44 — “When the preset function is selected, a region 62 of touch panel 38 includes display keys for user selection of exam type. Ina preferred embodiment, cardiac, vascular and obstetric exam types are available. When the preset function is selected, a region 64 of touch panel 38 includes display keys for user selection of various preset modes within the selected exam type.”; Fig. 1; see col. 5, lines 61- 66 — “When a preset mode is selected, that preset mode becomes the current active mode of the system. The corresponding set of imaging parameter values is read from memory in system controller 16, is displayed on touch panels 38 and 40 and is used to control the operation of the system.”); 
a tissue specific preset (TSP) settings controller adapted to optimize operation of the ultrasound imaging system for settings of different TSP modes of operation (Fig. 3A; see col. 5, lines 38-44 — “When the preset function is selected, a region 62 of touch panel 38 includes display keys for user selection of exam type. In a preferred embodiment, cardiac, vascular and obstetric exam types are available. When the preset function is selected, a region 64 of touch panel 38 includes display keys for user selection of various preset modes within the selected exam type.”); and 
a display (Fig. 1, display screen 14). 
Kinicki does not explicitly teach: 
a B-mode image processor, coupled to the beamformer, which is adapted to produce B mode ultrasound images; 
a Doppler processor, coupled to the beamformer, which is adapted to produce color Doppler images; and 
a display adapted to display ultrasound images optimized by different TSP settings, wherein the TSP settings controller is configured to maintain the display and workflow settings of the system during a change of the TSP mode to a different TSP mode.
Whereas, Takahashi, in the same field of endeavor, teaches: 
a B-mode image processor, coupled to the beamformer, which is adapted to produce B mode ultrasound images (Fig. 1-2, where the reception unit 32 (beamformer) is coupled to the B-mode data generation unit 41 (B mode image processor); see pg. 5, col. 2, para. 0065 — “The B-mode image data generation unit 711 stores reception signals (B-mode data) after logarithmic conversion which are sequentially supplied from the B-mode data generation unit 41 of the reception signal processing unit 4 for each transmission/reception direction as a unit in the self-storage circuit, and generates B-mode image data.”); 
a Doppler processor, coupled to the beamformer, which is adapted to produce color Doppler images (Fig. 1-2, where the reception unit 32 (beamformer) is coupled to the color Doppler data generation unit 43 (Doppler processor); see pg. 5,col. 2, para. 0065 — “The color Doppler image data generation unit 712 generates color Doppler image databased on the color Doppler data supplied from the color Doppler data generation unit 43 of the reception signal processing unit 4.”); and 
a display adapted to display ultrasound images optimized by different sub-preset conditions (Fig. 1 and 5; see para. 0084 – “The related units described above then generate B-mode image databased on the image data acquisition conditions updated by the B-mode sub-preset conditions, and display the obtained B-mode image data on the display unit 8…”; see para. 0099 – “…mother preset conditions and sub-preset conditions are set and image data acquisition conditions are set/updated based on these preset conditions for each ultrasonic examination as a unit.”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as disclosed in Kinicki, by including to the system a B mode image processor, coupled to the beamformer, which is adapted to produce B mode ultrasound images, a Doppler processor, coupled to the beamformer, which is adapted to produce color Doppler images, and a display adapted to display ultrasound images optimized by different sub-preset conditions settings, as disclosed in Takahashi. One of ordinary skill in the art would have been motivated to make this modification in order to improve the examination efficiency with respect to the object, as taught in Takahashi (see para. 0092). 
Kinicki in view of Takahashi does not explicitly teach wherein the TSP settings controller is configured to maintain the display and workflow settings of the system during a change of the TSP mode to a different TSP mode.
Whereas, Berger, in an analogous field of endeavor, teaches wherein the TSP settings controller is configured to maintain the display and workflow settings of the system during a change of the TSP mode to a different TSP mode (see para. 0013 – “…the use of dedicated controls [display and workflow settings] that the user can employ to perform specific tasks during a patient study…These controls provide…scale or depth control to provide a zoom feature and for selection of focal zones.”; see para. 0436-0437 – “Each examination type contains three T-shirt presets: Small, Medium, and Large. The T-shirt icons, also interfaces represent predefined parameters for image control settings used with small, medium and large patients, or for superficial, moderately deep and deep areas of interest. The image setting controls that are optimized for each examination type using the image quality graphical user interface includes…” where the T-shirt size image setting presets are analogous to TSP mode settings).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the TSP controller, as disclosed in Kinicki in view of Takahashi, by having the TSP controller maintain the display and workflow settings of the system during a change of the TSP mode to a different TSP mode, as disclosed in Berger. One of ordinary skill in the art would have been motivated to make this modification in order for the user to view different tissue types in the same imaging mode.
Furthermore, regarding claim 21, Berger further teaches a user control adapted to enable a user to choose either to save display and workflow settings or to reset display and workflow settings upon a change of TSP settings, wherein some or all of the display and workflow settings are not maintained during a change of the TSP mode (see para. 0202 – “The control bar allows manipulation of tools affecting image settings of the display via image control presets. The image settings are controlled for each of three sizes small 570a, medium 570b, and large 570c. For each size, the image settings within that size may be controlled, including depth 572, focus 574, and time gain compensation 576. Each of these settings may be saved under a user defined name for later recall.”; see pg. 37, para. 0416 – “Other B-mode settings such as Gain, Focus and Depth [display and workflow settings] have been optimized according to the T-shirt size in a preferred embodiment. All controls return to default settings when a new T-shirt size is selected. This feature makes it easy for the user to reset multiple parameters.” Where selecting the new T-shirt size is analogous to changing the TSP mode to a different TSP mode). 
Furthermore, regarding claim 22, Kinicki further teaches a TSP memory, coupled to the TSP settings controller, which is adapted to store TSP setting values (Fig. 1; see col. 5, lines 61-66 — “When a preset mode is selected, that preset mode becomes the current active mode of the system. The corresponding set of imaging parameter values is read from memory in system controller 16, is displayed on touch panels 38 and 40 and is used to control the operation of the system.” Where the TSP settings controller is system controller 16, which stores TSP setting values (imaging parameters) in memory of system controller 16). 
Furthermore, regarding claim 23, Kinicki further teaches wherein the user interface further comprises a touchscreen control panel (see col. 2, lines 44-47, 51-53 — “The ultrasound imaging system preferably further includes a touch panel for parameter display and selection, and one or more control devices for adjusting the values of the imaging parameters... The stored set of imaging parameter values is supplied to the touch panel in response to user selection of the preset mode.”). 
Furthermore, regarding claim 24, Kinicki further teaches wherein the touchscreen control panel further comprises touch buttons for a plurality of TSP modes (Fig. 3A; see col. 5, lines 38-44 — “When the preset function is selected, a region 62 of touch panel 38 includes display keys for user selection of exam type. In a preferred embodiment, cardiac, vascular and obstetric exam types are available. When the preset function is selected, a region 64 of touch panel 38 includes display keys for user selection of various preset modes within the selected exam type.”). 
Furthermore, regarding claim 25, Berger further teaches wherein the user interface further comprises a user control adapted to enable a user to maintain or reset display settings upon a change of the TSP mode (see para. 0013 – “…the use of dedicated controls [non-TSP] that the user can employ to perform specific tasks during a patient study…These controls provide…scale or depth control to provide a zoom feature and for selection of focal zones.”; see para. 0436-0437 – “Examination types [TSP] in preferred embodiments are considered presets that contain standard image control settings…The image setting controls that are optimized for each examination type using the image quality graphical user interface includes…” so the TSP settings change for each examination type when selected by the user, and the display settings can be maintained for each examination type).
Furthermore, regarding claim 26, Kinicki further teaches wherein the display and workflow settings further comprise one or more of image size, depth, focal point, and image zoom (Fig. 2, depth control 48). 
Furthermore, regarding claim 27, Berger further teaches wherein the TSP settings further comprise one or more of settings for flow velocity range, color persistence, color write priority, color gain, transmit power, colorflow, dynamic range, and grayscale mapping (see para. 0438 – “…the image setting controls that are optimized for each examination type using the Color Doppler (CD) graphical user interface include…color gain, priority, persistence…”). 
Furthermore, regarding claim 28, Takahashi further teaches wherein the Doppler processor is further adapted to produce colorflow image pixels (see pg. 5, col. 2, para. 0066 — “...the color Doppler image data generation unit 712 generates color Doppler image data which allows simultaneous observation of an average flow velocity value and a velocity variance by setting brightness information corresponding to the average blood flow velocity value and hue information corresponding to the velocity variance as pixel values, respectively.”). 
Furthermore, regarding claim 29, Berger further teaches wherein the TSP settings further comprise one or more of Doppler sample rate and wall filter cutoff (see para. 0438 – “…the image setting controls that are optimized for each examination type using the Color Doppler (CD) graphical user interface include…wall filter…high frame rate.”). 
Furthermore, regarding claim 34, Berger further teaches wherein the TSP settings controller is further coupled to the display settings memory (Fig. 9; see para. 0202 – “For each size, the image settings within that size may be controlled [via TSP settings controller], including depth 572, focus 574, and time gain compensation 576….Each of the three sets of image settings corresponding to the size settings 570a, 570b, and 570c is then stored [in display settings memory] corresponding to the file name, and may be recalled by the user at a later time.”).  
The motivation for claims 21, 25, 27-29, and 34 was shown previously in claim 20.

	Claims 30-33 are rejected under 35 U.S.C. 103 as being unpatentable over Kinicki in view of Takahashi and Berger, as applied to claim 20 above, and in further view of Uchibori (US 20050080329 A1, published April 14, 2005), hereinafter referred to as Uchibori. 
Regarding claim 30, Kinicki in view of Takahashi and Berger teaches all of the elements disclosed in claim 20 above.
Kinicki in view of Takahashi and Berger does not explicitly teach a display settings memory adapted to store display and workflow settings set by a user.
Whereas, Uchibori, in the same field of endeavor, teaches a display settings memory adapted to store display and workflow settings set by a user (Fig. 2; see para. 0069 – “In advance of the collection of ultrasonic data, the operator sets… display conditions [display and workflow settings]… by the input unit 9, and the setting information items are sent to and saved in the unshown storage circuit [memory] of the system control unit 10.”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as disclosed in Kinicki in view of Takahashi and Berger, by including to the system a display settings memory adapted to store display and workflow settings set by a user, as disclosed in Uchibori. One of ordinary skill in the art would have been motivated to make this modification in order to generate multiple images using the saved stored display and workflow settings without having to input the settings for each image. 
Furthermore, regarding claim 31, Berger teaches wherein the display settings memory is controllable by a user to reset display and workflow settings when the TSP mode is changed to a different TSP mode (see pg. 37, para. 0416 – “Other B-mode settings such as Gain, Focus and Depth [display and workflow settings] have been optimized according to the T-shirt size in a preferred embodiment. All controls return to default settings when a new T-shirt size is selected. This feature makes it easy for the user to reset multiple parameters.” Where selecting the new T-shirt size is analogous to changing the TSP mode to a different TSP mode), and 
Uchibori further teaches a display settings memory adapted to store display and workflow settings set by a user (Fig. 2; see para. 0069 – “In advance of the collection of ultrasonic data, the operator sets… display conditions [display and workflow settings]… by the input unit 9, and the setting information items are sent to and saved in the unshown storage circuit [memory] of the system control unit 10.”).
The motivation for claim 31 was shown previously in claim 30.
 Furthermore, regarding claim 32, Berger further teaches wherein the display settings memory is further controllable by a user at the outset of a diagnostic exam to determine whether to save or reset display and workflow settings when the TSP mode is changed to a different TSP mode (Fig. 9; see para. 0202 – “The control bar allows manipulation of tools affecting image settings of the display via image control presets. The image settings are controlled for each of three sizes small 570a, medium 570b, and large 570c. For each size, the image settings within that size may be controlled, including depth 572, focus 574, and time gain compensation 576. Each of these settings may be saved under a user defined name for later recall.”; see pg. 37, para. 0416 – “Other B-mode settings such as Gain, Focus and Depth [display and workflow settings] have been optimized according to the T-shirt size in a preferred embodiment. All controls return to default settings when a new T-shirt size is selected. This feature makes it easy for the user to reset multiple parameters.” Where selecting the new T-shirt size is analogous to changing the TSP mode to a different TSP mode).
Furthermore, regarding claim 33, Berger further teaches wherein the display settings memory is further controllable by a user at the time of a TSP mode change and adapted to present the user with a description of the current display and workflow settings and an option to continue with individual settings in a new TSP mode (Fig. 9; see para. 0202 – “The control bar allows manipulation of tools affecting image settings of the display via image control presets. The image settings are controlled for each of three sizes small 570a, medium 570b, and large 570c. For each size, the image settings within that size may be controlled, including depth 572, focus 574, and time gain compensation 576. Each of these settings may be saved under a user defined name for later recall.”). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Sato (US 20050148875 A1, published July 7, 2005) discloses before acquiring image data, an operator gives initial settings concerning patient information, a part to-be diagnosed, an image data acquisition mode, an image data generation method, an image data display method, etc. through the input unit, to save the set information items in the storage circuit of the system control unit. 
Washburn et al. (US 6071241 A, published June 6, 2000) discloses a scanner where parameters can be automatically adjusted at the same time to optimize image quality related to the color flow display for a specific scanning situation. 
Shvarts (US 20060241455 A1, published October 26, 2006) discloses the automatic collection of data of ultrasound scan settings frequently used and optimized by the operator for various types of scan scenarios. 
Miller et al. (US 20080130972 A1, published June 5, 2008) discloses retrieving stored imaging parameters for use in a subsequent examination.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nyrobi Celestine whose telephone number is (571)272-0129.  The examiner can normally be reached on Monday - Thursday, 7:00AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.C./Examiner, Art Unit 3793    

/JOEL LAMPRECHT/Primary Examiner, Art Unit 3793